Title: Thomas Jefferson to Francis W. Gilmer, 7 June 1816
From: Jefferson, Thomas
To: Gilmer, Francis Walker


          
            Dear Sir
            Monticello June 7. 16.
          
          I recieved, a few days ago, from mr Dupont, the inclosed MS. with permission to read it, and a request, when read, to forward it to you, in expectation that you would translate it. it is well worthy of publication for the
			 instruction of our citizens, being profound, sound, and short. our legislators are not sufficiently apprised of the rightful limits of their powers: that their true office is to declare and
			 enforce
			 only our natural rights and duties, & to take none of them from us.   No man has a natural right to commit aggression on the equal rights of
			 another; and this is all from which the laws ought
			 to
			 restrain him: and every man is under the natural duty of contributing to the necessities of the society; and this is all the laws should enforce on him: and, no man having a natural right to be the judge
			 between himself and another, it is his natural duty to submit to the umpirage of an impartial third. the l when the laws have declared and enforced all this, they have fulfilled their functions, and the idea is quite unfounded that on entering into society we give up any natural right. the trial of
			 every law by one of these texts would lessen much the labors of our legislators, & lighten equally our municipal codes. there is a work of the first order of merit now in the press at Washington, by Destutt-Tracy, on the subject of political economy, which he brings into the compass of 300. pages 8vo. in a preliminary discourse on the origin of the right of property he coincides much with the principles of the present MS. but is more developed, more demonstrative. he promises a future
			 work on morals, in which I lament to see that he will adopt the principle of Hobbes, so humiliating to human nature, that the sense of justice & injustice is not derived from our natural organisation, but founded on convention only. I lament this the more as he is
			 unquestionably the ablest writer living on abstract principles subjects. assuming the fact that the earth has been created in time, and consequently the dogma of final causes, we yield of course to this short syllogism. Man was created for social intercourse; but
			 social intercourse cannot be maintained without a sense of justice; then man must have been created with a sense of justice.   there is an error into
			 which most of the speculators on government
			 have
			 fallen, and which the well known state of society of our Indians ought before now to have corrected. in their hypotheses, of the origin of government, they suppose it to have commenced in the
			 patriarchal, or monarchical form. our Indians are evidently in that state of nature which has past the association of a single family; & not yet submitted to the authority of positive laws,
			 or of
			 any acknoleged magistrate. every man, with them, is perfectly free to follow his own inclinations. but if, in doing this, he violates the rights of another, if the case be slight, he is punished
			 by
			 the disesteem of his society, or, as we say, by public opinion; if serious, he is tomahawked as a dangerous enemy. their leaders conduct them by the influence of their character only; and they
			 follow, or not, as they please, him of whose character for wisdom or war they have the highest opinion. hence the origin of the parties among them adhering to different leaders, and governed by
			 their
			 advice, not by their command.   the Cherokees, the only tribe I know to be contemplating the establishment of regular laws, magistrates and government, propose a government of representatives
			 elected
			 from every town. but of all things they least think of subjecting themselves to the will of one man. this the only instance of actual fact, within our knolege, will be then a beginning by
			 republican,
			 and not by patriarchal or monarchical government, as speculative writers have generally conjectured.
          We have to join in mutual congratulations on the appointment of our friend Correa to be Minister or Envoy of Portugal here. this I hope will give him to us for life. nor will it at all interfere with his botanical rambles or journies. the government of Portugal is so peaceable and inoffensive that it has never any altercations with it’s friends. if their minister abroad writes them once a quarter that all is well, they desire no more.   I learn, tho’
			 not from Correa himself, that he thinks of paying us a visit as soon as he is through his course of lectures. not to lose this happiness again by my absence, I have informed him I shall set out for Poplar Forest about the 20th inst. and be back the first week of July. I wish you and he could concert your movements so as to meet here, and that you would make this your head quarters. it is a good central point from
			 which to visit your connections; and you know our practice of placing our guests at their ease, by shewing them we are so ourselves, & that we follow our necessary vocations, instead of
			 fatiguing
			 them by hanging unremittingly on their shoulders. I salute you with affectionate esteem and respect.
          Th: Jefferson
        